Order of the Court: The petition by respondent Brian Charles Silverman for leave to file exceptions to the report and recommendation of the Review Board is denied. Respondent is suspended from the practice of law for nine months, as recommended by the Review Board. Suspension effective April 9, 2007. Respondent Brian Charles Silverman shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension. Fitzgerald and Carman, JJ., took no part.